250 P.3d 974 (2011)
241 Or. App. 647
STATE of Oregon, Plaintiff-Respondent,
v.
Audie Eugene BIAS, Defendant-Appellant.
081847FE; A140022.
Court of Appeals of Oregon.
Argued and Submitted September 28, 2010.
Decided March 23, 2011.
*975 Kristen A. Carveth, Deputy Public Defender, argued the cause for appellant. On the brief were Peter Gartlan, Chief Defender, and Rebecca Duncan, Assistant Chief Defender, Office of Public Defense Services.
Doug M. Petrina, Senior Assistant Attorney General, argued the cause for respondent. With him on the brief were John R. Kroger, Attorney General, and Jerome Lidz, Solicitor General.
Before SCHUMAN, Presiding Judge, and WOLLHEIM, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Defendant, who was convicted of being a felon in possession of a firearm, ORS 166.270(1), contends that the trial court erred in failing to instruct the jury that the state was required to prove a culpable mental state with respect to his status as a felon. In light of our decision in State v. Rainoldi, 236 Or.App. 129, 235 P.3d 710 (2010), rev. allowed, 349 Or. 654, 249 P.3d 542 (2011), which was decided after the judgment in this case was entered, we agree with defendant that the trial court erred in that respect.
Reversed and remanded.